Order entered February 5, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-20-00050-CV

                                   WINSTEAD PC, Appellant

                                                 V.

                              DEWEY M. MOORE, JR., Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-15858

                                             ORDER
       Before the Court is appellant’s February 3, 2020 motion to extend the time to file its brief

on the merits. We GRANT the motion and extend the time to March 20, 2020. We caution

appellant that further requests for extension of time in this accelerated appeal will be disfavored.


                                                       /s/    BILL WHITEHILL
                                                              JUSTICE